Citation Nr: 1602084	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an initial rating in excess of 20 percent for a cervical strain.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (previously characterized as adjustment disorder with depressed mood).

4.  Entitlement to an initial rating in excess of 10 percent for sinusitis and non-allergic rhinitis.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left hip.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee.

7.  Entitlement to an initial rating in excess of 20 percent for lumbar spine, status post fusion and laminectomy.

8.  Entitlement to an initial rating in excess of 10 percent for menorrhagia.

9.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) (previously characterized as irritable colon syndrome).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran had active service In the U.S. Air Force from November 1982 to June 2007.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision, in which the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied service connection for fibromyalgia, GERD, a right knee disability and Reinke's edema/hoarseness, granted service connection for a left leg disability and assigned that disability an initial 20 percent rating, granted service connection for a lumbar spine disability and assigned that disability an initial 20 percent rating, granted service connection for sinusitis and non-allergic rhinitis and assigned that disability an initial 10 percent rating, granted service connection for menorrhagia and assigned that disability an initial 10 percent rating, granted service connection for a left knee disability and assigned that disability an initial 10 percent rating, granted service connection for degenerative changes, left hip, and assigned that disability an initial 10 percent rating, granted service connection for Eustachian tube dysfunction and assigned that disability an initial 0 percent rating, granted service connection for facial myalgia secondary to bruxism and assigned that disability an initial 0 percent rating, granted service connection for tinea versicolor and assigned that disability an initial 0 percent rating, granted service connection for plantar fasciitis, left foot, and assigned that disability an initial 0 percent rating, granted service connection for migraine headaches and assigned that disability an initial 0 percent rating, granted service connection for irritable colon syndrome and assigned that disability an initial 0 percent rating, granted service connection for adjustment disorder with depressed mood and assigned that disability an initial 0 percent rating, granted service connection for a cervical strain and assigned that disability an initial 0 percent rating, and granted service connection for a bunion, right foot, with mild pes planus deformity and assigned that disability an initial 0 percent rating.  

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge in July 2012.  In June 2014, the Board dismissed the appeals on the claims for higher initial ratings for tinea versicolor and a bunion, right foot, with mild pes planus deformity (Veteran withdrew claims), granted service connection for GERD, increased the initial rating assigned the Veteran's migraine headaches to 30 percent, denied higher initial ratings for the left leg disorder, plantar fasciitis, left foot, Eustachian tube dysfunction and facial myalgia secondary to bruxism, and remanded all other claims to the RO for additional action.  

By rating decision dated July 2014, the RO recharacterized the irritable colon syndrome as GERD and increased the initial rating assigned that disability to 10 percent.  By rating decision dated January 2015, the RO granted service connection for degenerative arthritis of the right knee, increased the initial rating assigned the Veteran's cervical spine disability to 20 percent, recharacterized the adjustment disorder with depressed mood as PTSD and assigned that disability an initial 30 percent rating.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates both electronic records. 

The claims of entitlement to an initial rating in excess of 20 percent for a cervical strain, entitlement to an initial rating in excess of 20 percent for lumbar spine, status post fusion and laminectomy, and entitlement to an initial rating in excess of 10 percent for GERD (previously characterized as irritable colon syndrome) are again addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have fibromyalgia.

2.  During the course of this appeal, the Veteran's psychiatric disability caused moderate occupational and social impairment with reduced reliability and productivity.

3.  The Veteran experiences up to five episodes of non-incapacitating sinusitis yearly, requiring antibiotic treatment.

4.  The Veteran has greater than 50 percent obstruction of her nasal passages, bilaterally, without polyps.  

5.  The Veteran's left hip disability causes severe pain daily and limited motion, but not limitation of abduction to 10 degrees or less, limitation of flexion to 30 degrees or less, or ankylosis. 

6.  The degenerative joint disease in the Veteran's left knee manifest as pain, including on motion, and limitation of motion, but not extension limited to 15 degrees, flexion limited to 30 degrees, ankylosis, instability or subluxation.  

7.  Symptoms of the Veteran's menorrhagia continue to manifest despite treatment.

8.  The schedular criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD and left hip disability.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2.  The criteria for entitlement to an initial rating in excess of 30 percent for PTSD (previously characterized as adjustment disorder with depressed mood) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015). 

3.  The criteria for entitlement to an initial rating in excess of 10 percent for sinusitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.97, DC 6510 (2015). 

4.  The criteria for entitlement to an initial separate 10 percent rating for non-allergic rhinitis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.97, DC 6522 (2015). 

5.  The criteria for entitlement to an initial rating in excess of 10 percent for degenerative changes of the left hip are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5250-5253 (2015). 

6.  The criteria for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2015).

7.  The criteria for entitlement to an initial 30 percent rating for menorrhagia are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.1-4.10, 4.116, DC 7613 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his or her own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during the July 2012 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on her behalf, or that she should be afforded another VA examination based on the inadequacy of any examination she underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

A.  Service Connection 

The Veteran seeks a grant of service connection for fibromyalgia on a direct basis, as related to her active service.  According to her hearing testimony, she was diagnosed with this condition in service, sometime between the late 1980s and mid 1990s ("from Texas to Scott the first time and to Maxwell in Alabama..."), after feeling pain all over her body, fatigue, tingling skin, sleep disturbances, weakened limbs and difficulty focusing.  Given that she has so many things going on with her body, she has acknowledged being unsure whether she currently has fibromyalgia or whether the symptoms she is experiencing are due to her spine issues; she is not receiving treatment for fibromyalgia.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, to prevail in a claim for service connection for a condition claimed to be directly related to service, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau, 492 F.3d 1372.

Here, the record fails to satisfy all necessary elements of a service connection claim on a direct basis, most importantly, the prerequisite current disability element of such a claim.  

The Veteran served on active duty from November 1982 to June 2007.  As alleged, during such service, from 1999 to 2003, doctors, including private, noted fibromyalgia, primarily in response to the Veteran's reported histories of such a condition (purportedly first diagnosed in 1996 and treated for years at various facilities).  In 1999, one private doctor indicated that the Veteran had symptoms consistent with such a diagnosis.  In July 2006, a private neurosurgeon indicated that, although the Veteran was initially diagnosed with fibromyalgia, repeat testing revealed back problems as the true cause of the Veteran's symptoms.  In February 2007, another private doctor noted a remote history of fibromyalgia and a long term history of low back pain.  That doctor indicated that, although treatment in the mid-1990s improved the Veteran's fibromyalgia-like symptoms in the upper extremities, the low back pain persisted.  

Records of the fibromyalgia treatment are not in the claims file, but the Board has no reason to doubt the Veteran's credibility in this regard.  Given service personnel records, which include stellar reviews, including of the Veteran's character, the Board has reason to accept the Veteran's contention that she received years of treatment for fibromyalgia.  

Once discharged from service, particularly during the course of this appeal, however, no medical professional again diagnosed fibromyalgia.  During a VA examination conducted in August 2007, an examiner recorded a comprehensive history of all possibly associated symptoms, reviewed the claims file and conducted a physical evaluation.  He then determined that the Veteran had well below eight anatomical areas corresponding to trigger points and did not have, historically or on examination, typical descriptors of fibromyalgia to support such a diagnosis.  

In January 2015, during another VA examination, an examiner too indicated that the Veteran did not have fibromyalgia.  He referred to the July 2006 neurosurgery note referenced above and indicated that, although in service, the Veteran was thought to have fibromyalgia, the symptoms once attributed to it were later found to be due to a back problem.  The examiner indicated that there was no evidence of current treatment or a current diagnosis of such a condition. 

The Veteran's assertions thus represent the only evidence of record diagnosing fibromyagia.  Unfortunately these assertions may not be considered competent.  The Veteran is competent to report that she felt tired and pain and tingling in multiple areas of her body during the course of this appeal as these feelings are capable of lay observation.  Unfortunately, however, she does not possess a recognized degree of medical knowledge to attribute these symptoms to service, including the documented in-service fibromyalgia-like complaints.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In its prior Remand, the Board addressed whether the Veteran might meet the criteria of a Gulf War veteran under 38 C.F.R. § 3.317, an individual presumptively entitled to service connection for an undiagnosed illness, or more precisely, a medically unexplained, chronic multi-symptom illness defined by a cluster of signs or symptoms much like fibromyalgia.  The RO did not address this matter, presumably because the VA examiner found the in-service fibromyalgia-like symptoms to be due to diagnosed back problems.  The examiner's opinion in this regard essentially refutes this theory, a theory the Veteran has not argued, which means, regardless of whether the Veteran meets the criteria of a Gulf War veteran, service connection would not be available on a presumptive basis under 38 C.F.R. § 3.317, based on her status as such.  

In the absence of medical evidence diagnosing fibromyalgia, the Board concludes that such a condition was not incurred in or aggravated by service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied. 

B.  Higher Initial Ratings

1.  Schedular

The Veteran seeks higher initial ratings for her psychiatric, respiratory, left hip, left knee, gynecological and digestive system disabilities on the basis that the ratings assigned these disabilities do not adequately reflect the severity of all associated symptomatology.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2015). 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  3 8 C.F.R. 
§ 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

a.  PTSD

The Veteran claims that her PTSD (previously characterized as adjustment disorder with a depressed mood), which developed secondary to in-service sexual harassment and assault, has completely impacted her ability to function, particularly in a work setting.  According to a January 2015 written statement, she is tired of putting on a façade showing everything is alright when, in fact, it is not.  She allegedly struggles daily with intrusive thoughts, memories and nightmares involving assaults.  She claims that she worked until August 2013, when she became unable to handle the stress associated with sexual harassment, threats on her life and livelihood, racial discrimination, sexual discrimination, inappropriate touching, and lying, deceitful public officials.  This stress triggered and intensified memories of service and memories of 9/11, when she was working at the Pentagon. 

The Veteran asserts that she attended one group therapy session in the past, but found it ineffective.  She testified at her hearing that she needed treatment for her PTSD and that a psychiatrist recommended it, but that she was not seeking it.  She did not want to talk about the stressors that caused her PTSD.  

The RO has rated the Veteran's PTSD as 30 percent disabling under DC 9411 of the General Rating Formula for Mental Disorders (general rating formula) based on evidence showing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (2015). 

To be assigned the next higher initial rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id (defining criteria for a 50 percent rating).

A 70 percent rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Here, the Veteran is appropriately rated for her PTSD.  As noted, she has not sought much treatment for this condition so VA examination reports represent the primary evidence describing the severity of the PTSD.  In these reports, no examiner describes the PTSD as more than moderate or assigns a Global Assessment of Functioning (GAF) score indicative of more than moderate impairment.  

Moreover, in September 2014, one VA examiner specifically indicated that, due to various PTSD symptoms, including a dysphoric mood, constricted affect, sleep disturbances, an exaggerated startle response, avoidance, anxiety, suspiciousness and feelings of detachment and estrangement from others, the Veteran experiences occupational and social impairment with reduced reliability and productivity, the exact criteria for a 30 percent rating.  That examiner assigned the Veteran a GAF score of 65, which represents mild symptoms.  See Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 5th ed., American Psychiatric Association (DSM-V) (2013) (GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); and GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.). 

Indeed, the September 2014 examiner's findings match those of other medical professionals.  During treatment visits dated as early as 2007, providers confirmed complaints of insomnia and other sleeping difficulties and one assigned a GAF score of 60, indicative of moderate symptoms.  In August 2007, a VA examiner too confirmed such difficulties and also noted an irritable, tense mood, constricted affect and a fair mood.  Based on mood disturbances and low-intensity depression, likely due to an unpleasant change in lifestyle secondary to chronic pain, the examiner assigned the Veteran a GAF score of 58, indicative of moderate symptoms.  He explained that the symptoms did not appear to be overly disabling or problematic, manifesting in the upper range of moderate.

Similarly, during a VA examination conducted in June 2008, an examiner primarily noted anxiety, but also noted sleeping disturbances and nightmares.  He indicated he could not address occupational impairment secondary to the PTSD because the Veteran had previously mentioned that she stopped working due to physical problems.  With regard to social impairment, the examiner indicated the Veteran had good relationships with her spouse and children.  He also indicated that the Veteran was actively involved in her community and church, but did not allow others to get close to her and did not socialize outside of these venues.  He assigned the Veteran a GAF score of 70, indicative of mild symptoms.

b.  Sinusitis & Rhinitis.

The RO has rated the Veteran's respiratory disability, characterized to include both sinusitis and rhinitis, as 10 percent disabling pursuant to DC 6510, on the basis that she experiences three to six non-incapacitating episodes of sinusitis yearly (as per reported during a January 2015 VA examination), episodes characterized by headaches, pain, and purulent discharge and crusting.  See 38 C.F.R. § 4.97, DC 6510 (10 percent rating also assignable for one or two incapacitating episodes yearly of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment)).  

To warrant the next higher 30 percent rating under DC 6510, the evidence must show that the Veteran has three or more incapacitating episodes yearly of sinusitis requiring prolonged (lasting four to six weeks), or more than six non-incapacitating episodes yearly of sinusitis characterized by headaches, pain, and purulent discharge and crusting.  Instead, the evidence shows less severe sinusitis.  Although in an October 2012 written statement, the Veteran reported 10 to 12 incapacitating episodes yearly and the use of steroid spray, during VA examinations, when questioned by VA examiners, she reported less severe respiratory problems.  During a VA examination conducted in August 2007, she reported a 20-year history of three to four non-incapacitating episodes of nasal congestion and Eustachian tube dysfunction requiring antibiotic treatment.  She also reported vocal cord involvement, treated in the past, but not present on examination, which the examiner indicated was due to GERD, but aggravated by the sinusitis.  This degree of sinusitis is 10 percent disabling according to the rating schedule.  

As previously indicated, the Veteran's respiratory disability also involves rhinitis, which in January 2015, a VA examiner indicated was causing greater than 50 percent obstruction in both nasal passages, but had not resulted in the development of polyps.  Such obstruction, polyp-free, warrants the assignment of a 10 percent rating under DC 6522.  See38 C.F.R. § 4.97, DC 6522.  Unlike diseases of the trachea and bronchi, which are to be assigned a single rating based on the predominant respiratory disability picture, the rating schedule does not prohibit separate ratings for diseases of the nose and throat, including sinusitis and rhinitis, provided such ratings do not violate the rule against pyramiding.  38 C.F.R. § 4.96 (2015) (evaluation of the same manifestation under different diagnoses is to be avoided).  Here, the pain, pressure and headaches associated with the Veteran's sinusitis are contemplated in the 10 percent rating assigned that condition under 6510.  The breathing difficulties are not and represent a clear separate symptom of nasal obstruction.  Based on those difficulties and the absence of polyps, the Board may assign the rhinitis a separate 10 percent rating under DC 6522.   

c.  Degenerative Changes, Left hip.

The RO has evaluated the degenerative changes in the Veteran's left hip as 10 percent disabling pursuant to DCs 5010-5251.  See 38 C.F.R. § 4.27 (hyphenated DCs used when a rating under one DC requires use of additional DC to identify basis for rating assigned; additional DC is shown after the hyphen)  DC 5010 governs ratings of traumatic arthritis, substantiated by x-rays (to be rated as degenerative arthritis under DC 5003 on basis of limitation of motion under the appropriate DC for specific joint involved), and DC 5251, governs limitation of extension of the thigh (maximum of 10 percent assignable based on extension of the thigh limited to 5 degrees).  38 C.F.R. § 4.71a, DCs 5003, 5010, 5251 (2015).  

According to the Veteran's July 2012 hearing testimony and written statements she submitted in October 2012 and March 2015, a higher rating is warranted based on her symptoms and type of treatment.  Allegedly, she experiences severe hip pain on a daily basis, left sacroiliac dysfunction, stiffness and extreme limitation of motion, problems requiring steroid injections, intense physical therapy, medication, acupuncture and the use of a TENS unit.  The physical therapy is reportedly needed to stabilize the sacroiliac joint and improve her hip alignment.  She asserts that, despite the treatment, she still feels intense pain, which interferes with her sleep, activities of daily living and work and precludes her from running, playing tennis and power walking.

The Board has no doubt the Veteran experiences pain daily as a result of her left lower extremity.  In addition to having a left hip disability, she also has service-connected left knee, left leg nerve and left foot disabilities, the symptoms of which, considered collectively, clearly interfere with her ability to function.  Unfortunately, however, the symptoms of her service-connected left hip disability, considered alone, are not so severe as to warrant the assignment of an initial rating in excess of 10 percent.  

The Veteran is already in receipt of the maximum rating assignable under DC 5251 so to prevail in this claim, the evidence must show that her left hip disability, including the extreme daily pain resulting therefrom, causes an inability to abduct the thigh beyond 10 degrees, see DC 5253, or left thigh flexion limited to 30 degrees, see DC 5252, or ankylosis of the hip.  See DC 5250.  During treatment visits and VA examinations, no such limitation was shown.

The Veteran began reporting left hip pain in 2007, but initially providers attributed her complaints to her service-connected left leg nerve disability.  Later, they also acknowledged pain associated with the left hip disability, which, in conjunction with the other pain affecting the left lower extremity, necessitated physical therapy in 2013.  In January 2014, the Veteran had full range of flexion of the left hip.  She also had weakness in her left lower extremity, which is contemplated in the rating assigned her left leg nerve disability.  

During an August 2007 VA examination, the Veteran was able to flex to 118 degrees and abduct to 45 degrees with stiffness, but without pain, fatigability or weakness, and was not further limited in motion on repetitive use.  During a VA examination conducted in January 2015, she was able to flex her left hip to 90 degrees and abduct her left thigh to 30 degrees, with no additional loss of motion on repetitive use.  The examiner noted no ankylosis and the Veteran reported no flare-ups, instead indicating that her pain was severe every day.    

These findings establish a worsening in range of left hip motion between 2007 and 2015.  Despite this worsening, however, the Veteran is still able to move her left hip beyond the degrees needed to establish entitlement to a higher initial rating under any one of the pertinent DCs.  

d.  Degenerative Changes, Left knee.

According to the Veteran's July 2012 hearing testimony and written statements she submitted in October 2012 and March 2015, her left knee disability causes intermittent pain and limitation of motion, tends to pop and give out, involves instability and imbalance, which have caused her to fall and injure other parts of her body, and requires the use of Spanx (was issued a brace, but finds it uncomfortable).  

VA's Office of General Counsel (OGC) has issued precedent opinions pertinent to claims of entitlement to increased ratings for knee disabilities.  These OGC opinions hold that a Veteran who has x-ray evidence of arthritis and instability of the knee may be evaluated separately under DCs 5003 and 5257, respectively, provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOGCPREC 9-98 (August 14, 1998).  Additional disability is shown when a veteran meets the criteria for at least a noncompensable rating under either DC 5260 or 5261, requiring flexion limited to 60 degrees or extension limited to 5 degrees, or when there is painful motion such that it adds to the actual limitation of motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A separate rating also may be granted under DC 5003 and 38 C.F.R. § 4.59, when a veteran technically has full range of motion that is inhibited by pain.  9-98 at paragraphs 4, 6; see also Lichtenfels, 1 Vet. App. at 488.

In another precedent opinion, VAOPGCPREC 9-2004 (September 17, 2004), OGC held that a veteran who has both limitation of flexion and extension of the same knee must be rated separately under DCs 5260 and 5261, respectively, if a compensable degree of disability as to each is shown.

The RO has evaluated the degenerative changes in the Veteran's left knee as 10 percent disabling under DCs 5010-5260.  See 38 C.F.R. § 4.27.  The RO's action in this regard was based on 2004 x-ray evidence of degenerative changes in the left knee.  More recent x-ray evidence shows that the Veteran's left knee disability now involves mild degenerative joint disease, which, as stated above, requires consideration of limitation of motion DCs. 

Here, the appropriate motion DCs are 5260, limitation of knee or leg flexion, and DC 5261, limitation of knee or leg extension.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides that a 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).

DC 5261 provides that a 0 percent rating is assignable for extension of the leg limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).

DC 5257, also applicable in this case, concerns "other" impairment of the knee, including recurrent subluxation or lateral instability, and provides that a 10 percent rating is assignable for slight consequent disability.  A 20 percent rating is assignable for moderate consequent disability.  A 30 percent rating is assignable for severe consequent disability.  38 C.F.R. § 4.71a, DC 5257 (2015).

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2015).

DC 5258 provides that a 20 percent rating is assignable for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

So, in this case, to be assigned a higher initial rating for her left knee disability, the Veteran must show that she has limitation of extension of the left leg to at least 15 degrees, limitation of flexion of the left leg to at least 30 degrees, or ankylosis. To be assigned a separate compensable rating for knee symptomatology not contemplated in the initial 10 percent rating assigned the arthritis (symptoms other than pain and limited, painful motion), the Veteran must show that she has subluxation or instability, however severe, or locking pain and effusion secondary to dislocated semilunar cartilage (meniscus).  See 38 C.F.R. § 4.14 (evaluation of same manifestation of a disability under different DC constitutes pyramiding and is to be avoided).  Based on the evidence, this she cannot show.  

During her first VA examination, conducted in August 2007, the Veteran's left knee disability objectively produced very little symptomatology, including noncompensable limitation of flexion (137 degrees, three degrees less than normal).  The Veteran did not report and the examiner did not note any associated pain, tenderness, instability, subluxation, weakness, incoordination, fatigability or any other symptoms.  

In January 2008, during a VA general medical examination, an examiner noted equal weight bearing on the lower extremities.  He indicated that the Veteran walked with a cane for balance, but was able to ambulate without it.  In subsequently dated treatment records, providers attributed the need for a cane to the Veteran's spinal disease and associated left leg nerve disability, not her left knee disability.  

During a VA examination conducted in January 2015, she had full range of extension and was able to flex her left knee to 95 degrees with pain, but with no additional loss of motion on repetitive use.  The examiner noted no ankylosis and the Veteran reported no flare-ups of left knee symptoms.  The examiner noted weakness in the left knee, but attributed such weakness to the Veteran's spinal disease and associated left leg nerve disability.  

During treatment visits dated during the course of this appeal, the Veteran occasionally reported left knee pain, but providers never indicated that such pain was causing more severe limitation of motion or instability, as alleged.  In conjunction with pain in other parts of her body, she underwent physical therapy in 2013.  In January 2014, she had full range of left knee flexion and extension.  She also had weakness in her left knee, which is contemplated in the rating assigned her left leg nerve disability.  During treatment visits, providers mentioned that the Veteran was undergoing extensive therapy for purposes of improving instability, subluxation and muscle imbalance, but on all occasions, they attributed these problems to disease affecting multiple segments of the Veteran's spine.  No provider objectively confirmed any instability or subluxation in the Veteran's left knee.  As well, none noted locking pain and/or effusion or diagnosed a dislocated semilunar cartilage.  Therefore, an initial rating in excess of 10 percent may not be assigned the left knee disability under any pertinent DC.

e.  Menorrhagia

According to the Veteran's July 2012 hearing testimony and written statements she submitted in October 2012 and March 2015, her menorrhagia causes pelvic/abdominal pain that has not responded to treatment.  

The RO has evaluated this condition as 10 percent disabling under DC 7613, which governs ratings of disease, injury or adhesions of the uterus.  38 C.F.R. § 4.116, DC 7613 (2015).  This DC provides that a 10 percent rating is assignable for symptoms that require continuous treatment.  A 30 percent rating, the maximum available under DC 7613, is assignable for symptoms not controlled by continuous treatment.  Id.

Here, as the Veteran alleges, the symptoms of her menorrhagia have not responded to treatment over the course of this appeal.  For years the Veteran complained of painful menstrual cycles, during which she passed large blood clots, worse since 2002, and abdominal/pelvic pain.  Eventually ultrasounds showed ovarian cysts and fibroid tumors.  By May 2007, the fibroids had increased in size and doctors were discussing D&Cs and/or surgery.  In August 2007, a treatment provider performed a diagnostic hysteroscopy and fractional D&C, noted an enlarged uterus and endometrial stripe and attributed the Veteran's menorrhagia to ovarian cysts and fibroids.  During a VA examination conducted in August 2007, a VA examiner acknowledged this history and noted that it was likely the Veteran would continue to need medical management, including surgical, for her symptoms.   

In May 2010, the Veteran reported pelvic pain and a provider discovered dysfunctional uterine bleeding.  Testing revealed a submucosal fibroid within the endometrial cavity, which necessitated a uterine artery embolization.  Thereafter, the Veteran continued to complain of abdominal and pelvic pain and providers continued to note the presence of uterine fibroids and adhesions.  In August 2011, the Veteran was spotting and a provider noted a history of a fibroid ablation and the presence of another fibroid.  He indicated that the Veteran should be monitored for worsening symptoms.    

In April 2012 the Veteran reported that she was feeling the same as she did prior to the uterine artery embolization with pelvic pain.  Magnetic resonance imaging conducted in May 2012 revealed fibroids and ovarian cysts,  In July 2012, one provider noted that the Veteran's uterine fibroids were stable and asymptomatic and not likely causing the pain the Veteran was reporting.  Thereafter, however, on multiple occasions in 2012, 2013 and 2014, the Veteran continued to report abdominal and pelvic pain and providers noted multiple fibroids and uterine adhesions.  

Given the Veteran's consistent complaints of menorrhagia-related abdominal and pelvic pain, which all but one provider attributed to uterine fibroids and ovarian cysts, and the fact that, during the course of this appeal, no treatment provider was able to treat the pain with success, the assignment of an initial 30 percent rating under DC 7613 for the menorrhagia is more appropriate.

2.  Extraschedular 

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms," including "marked interference with employment" and "frequent periods of hospitalization."  Id. 

Here, the Veteran has mentioned that her PTSD and left hip disability interfere with her ability to work.  Her assertion in this regard raises the question of whether she is entitled to a higher initial rating for those disabilities on an extraschedular basis based on marked interference with employment. 

The Board acknowledges this assertion, but does find a referral for extraschedular consideration necessary.  The schedular criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD and left hip disability.  It contemplates not only all symptoms of these disabilities, but the extent to which the PTSD symptoms interfere with the Veteran's ability to function both occupationally and socially.

3.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should any of her disability pictures change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted ratings are the most appropriate given the evidence of record.


ORDER

Service connection for fibromyalgia is denied.

An initial rating in excess of 30 percent for PTSD (previously characterized as adjustment disorder with depressed mood) is denied.

An initial rating in excess of 10 percent for sinusitis is denied.

An initial separate 10 percent rating for non-allergic rhinitis is granted.

An initial rating in excess of 10 percent for degenerative changes of the left hip is denied.

An initial rating in excess of 10 percent for degenerative changes of the left knee is denied.

An initial 30 percent rating for menorrhagia is granted.



REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claims of entitlement to an initial rating in excess of 20 percent for a cervical strain, entitlement to an initial rating in excess of 20 percent for lumbar spine, status post fusion and laminectomy, and entitlement to an initial rating in excess of 10 percent for GERD, but additional action is necessary before the Board decides these claims.

VA assisted the Veteran in the development of the claims for higher initial ratings for cervical and lumbar spine disabilities by affording her VA examinations, most recently in January 2015; however, the reports of these examinations are inadequate to decide these claims.  According to a January 2015 memorandum from the Appeals Management Center (AMC) in Washington, D.C., after the Veteran underwent the most recent VA cervical and lumbar spine examinations and a representative from AMC spoke with the VA examiner, it became evident that further testing was needed.  

In addition, in its prior Remand, the Board instructed the AOJ to obtain and associate with the claims file all recent records of treatment of the Veteran's GERD.  The AOJ complied and the new evidence reflects extensive, almost regular treatment for this disability, see VBMS entry dated 9/22/14, and a definite worsening in the condition.  Unfortunately, however, this evidence does not include sufficient medical information to determine whether the Veteran's GERD is causing considerable or severe impairment of health, which an adjudicator must know to rate this condition properly under the rating schedule.  As the Veteran has not undergone a VA examination of this condition since 2007, another is needed.  

Accordingly, these claims are REMANDED to the AOJ for the following actions:

1.  Transfer this case to the VA examiner who evaluated the Veteran's cervical and lumbar spine in January 2015 for an addendum opinion addressing the Veteran's neurological state, particularly the severity of all associated upper and lower extremity peripheral nerve involvement.  If this examiner is not available, indicate this fact in writing in the record after transferring the case to another VA examiner.  Ask the examiner to do the following:

a.  Review the Veteran's electronic records, including the January 2015 VA examination report, and indicate in writing in the record that the review included all pertinent information.  

b.  Identify and describe the severity of all nerve damage associated with the Veteran's cervical and lumbar spine disabilities, including any affecting the peripheral nerves in the upper and lower extremities.  

c.  Provide rationale for the opinion.  

2.  Afford the Veteran a VA digestive system examination for the purpose of determining whether his GERD has worsened.  Request the examiner to do the following:

a.  Review the claims file, paying particular attention to all new treatment records, see VBMS entries dated 4/6/11 and 9/22/14, and indicate in writing in a report that the review included this pertinent information. 

b.  Based on a review of the treatment records and a physical examination, evaluate and determine the severity of the Veteran's digestive system disability.

c.  Note all associated symptoms and indicate whether this disability causes 
considerable impairment of health, severe impairment of health or less than considerable impairment of health.

d.  Provide detailed rationale with references to the record. 

e.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

3.  Review the VA examiners' opinion and report to ensure they comply with the previous instructions and, if either does not, return it for correction. 

4.  Readjudicate these claims in light of all of the evidence of record.  If any benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


